Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
Remark
Applicant’s amendment/argument with respect to pending claims 1-18 filed October 3, 2022 in which claims 2-18 are newly added and claims 1, 7, and 13 are in independent forms have been fully considered.  The Examiner would like to point out that this action is made final (See MPEP 706.07a).

Priority
Acknowledgment is made of applicant's claims benefit of Continuation of Application No. 15/976,380 filed 05/10/2018 (Now Patent No. 10860652 and Provisional Application No. 62/504,195 filed 5/10/2017. 

Claims Objection
Claim 1 is objected to because at the end of claim, claim is not completed with a period.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 13-18 are rejected under 35 U.S.C. 101 because “computer-readable medium" is described by the applicant instance’s specification on page 59 Par. [156] is open-ended and the data can be in a modulated data signal. 
[0156] The communication connection(s) 1308 enable communication over a 
communication medium to another computing entity. The communication medium conveys information such as computer-executable instructions, audio or video information, or other data in a modulated data signal. A modulated data signal is a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal. By way of example, and not limitation, communication media include wired or wireless techniques implemented with an electrical, optical, RF, infrared, acoustic, or other carrier. 
 The broadest reasonable interpretation includes non-statutory subject matter like signals.  Therefore, claims 13-18 include non-statutory subject matter.

Double Patenting
	The double patenting rejection based on claim’s amendment filed on 10/3/2022 and Electronic Terminal disclaimer filed on 10/3/2022 and approved by the Office.

ALLOWANCE
	Claims 1-6 would be allowed if objection to the claim 1 is corrected.
Claims 7-12 are allowed over the prior art of record.

REASON FOR ALLOWANCE
	The prior art of made of record, Shiffman et al. (US Patent Pub. No. 2017/02557700) discloses:
Shiffman et al. teach a method/system that the system then evaluates the relevancy of content obtained from individual search results using a variety of techniques that assess different attributes of the content relative to the executed search query. The computed priority indicators can then to be used categorize, sort, and/or filter search data for a plurality of entities in order to quickly and efficiently investigate search results for a plurality of entities (Par. 6),
Shiffman et al. also teaches a method/system that receiving data indicating (i) a search query associated with a negative media search for an entity (Par. 9),
Shiffman et al. also teaches a method/system that based on search query the webpages that include a text segment that is related to the text of the search query, or documents that are expected to be associated with the target entity.  The collection of documents can be obtained using, for example, a search engine that is trained to obtain documents that include text fragments that correspond to, or relate to, text within the search query and/or search information associated with the search query (Par. 66),
Shiffman et al. finally teaches a method/system that the query processor perform searches the corpus of documents based on input of search query and identify documents that include text fragments that are similar or identical to the text included in the input search query. The content can represent text fragments that include text from the input query, text fragments that are determined to be associated with entity information but does not include text from the input query, or other types of identifying information extracted from webpages or documents included within the collection of documents (Par. 138),
Cushing et al. (US Patent Pub. No. 2011/0208690) discloses:
Cushing et al. teach a method/system that utilizes an application to generates MDX query fragments that include a call to the Multidimensional Expressions (MDX) FILTER function. The MDX FILTER function is used to remove all combinations of Product Family and Year that result in a null value prior to the computing the summary (par. 36),
Cushing et al. finally teach a method that The SQL query includes a query fragment. The query fragment includes a nested SELECT and an outer SELECT. The nested SELECT (i.e., "FilteredSales") produces the filtered set of Product Family values. The outer SELECT (i.e., the second pass) produces corresponding detail values. The SQL query may include an additional SELECT statement (that is similar to the SQL query, but groups by Product Family) to produce a Product Family summary value. The additional SELECT statement may be UNIONed with the SQL query (Par. 116).  However, after careful consideration the applicant’ application is about query fragment and one or more filters applicable to the search query and one or more core search terms applicable to the search query are determined based at least in part on the determined category and the one or more query fragments. Each filter in the one or more filters corresponds to a query fragment in the one or more query fragments. The step of determining one or more filters applicable to the search query and one or more core search terms applicable to the search query can include (1) identifying a plurality of filters corresponding the determined category based at least in part on one or more filter-extraction rules, (2) mapping at least one query fragment in the one or more query fragments to at least one corresponding filter in the plurality of filters based at least in part on a comparison between the at least one query fragment and one or more attributes of the plurality of filters, and (3) mapping any remaining query fragments in the one or more query fragments to the one or more core search terms.   Therefore the combination of prior are of made of record Shiffman et al. and Cushing et al. do not teach or suggest the feature of “…; generating, by at least one of the one or more computing devices, one or more query fragments by parsing the search query based at least in part on one or more decomposition rules; determining, by at least one of the one or more computing devices, a category corresponding to the search query; determining, by at least one of the one or more computing devices, one or more filters applicable to the search query and one or more core search terms applicable to the search query based at least in part on the determined category and the one or more query fragments, wherein each filter in the one or more filters corresponds to a query fragment in the one or more query fragments; generating, by at least one of the one or more computing devices, at least one custom query for at least one target database in the one or more target databases based at least in part on the one or more filters, the one or more core search terms, the determined category, each custom query defining at least one filter specific to each target database and at least one category specific each target database; and executing, by at least one of the one or more computing devices, the at least one custom query on the at least one target database to generate a set of search result” as recited in claim 7.  The prior arts of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claim 7 as a whole.  Consequently, independent claim 7 and dependent claims 8-12 are allowable over prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Markowitz et al. United States Patent Publication No. 2003/0171876,
SCHMIDT United States Patent Publication No. 2010/0293494,
Abramoff et al. United States Patent Publication No. 2012/0110515,
Carson rt al. United States Patent Publication No. 2006/0101003,
Walton United States Patent Publication No.2014/0046926.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005. The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/F.K/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157